Graffeo, J. (dissenting).
By concluding that the conduct of a driver of an emergency vehicle involved in an emergency operation should be assessed under the reckless disregard standard of care under Vehicle and Traffic Law § 1104 (e) only when the driver is engaged in one of the activities privileged in section 1104 (b), the majority reads a limitation into section 1104 (e) that I believe is unworkable, incompatible with our precedent and unwarranted given the language in the statute. The majority’s new rule is also inconsistent with the public policy underlying section 1104 because it creates an unjustifiable distinction that extends the protection of qualified immunity only to police, fire or ambulance personnel who speed, run a red light or violate a handful of other traffic laws while responding to emergency calls. Thus, the majority holding has the perverse effect of encouraging conduct directly adverse to the public policy of requiring emergency responders to exercise the utmost care during emergency operations. As we observed in Saarinen v Kerr (84 NY2d 494 [1994]), section 1104 (e) provides emergency responders with the benefit of the heightened “reckless disregard” standard of liability in recognition of the fact that these responders must make split-second decisions (that sometimes may include violating traffic laws) in service of a greater good. Because the majority undermines this proposition, I respectfully dissent.
I.
While driving a marked police vehicle, and in the course of responding to a radio call of a possible burglary in progress, Monroe County Deputy Sheriff John DiDomenico collided with a vehicle operated by plaintiff Yasmin Kabir after he momentarily took his eyes off the road to consult a data terminal in his vehicle. Because DiDomenico was operating an “authorized emergency vehicle” as defined in Vehicle and Traffic Law § 101 while engaged in an “emergency operation” as defined in Vehicle and Traffic Law § 114-b, any liability arising from his conduct must be assessed under the standard set forth in Vehicle and Traffic Law § 1104. That statute contains two provisions that are at the heart of this controversy. The first— *232section 1104 (b)—creates four categories of “privileged” conduct, specifically permitting an emergency responder to disregard a variety of traffic laws, including proceeding through red lights and exceeding maximum speed limits. In other words, section 1104 (b) exempts emergency responders from compliance with certain rules of the road. As a result, the operator of a fire truck who, for example, drives through a red light while responding to a call cannot receive a traffic citation since that conduct is permitted under section 1104 (b).
But section 1104 (b) says nothing about the standard of liability that applies when an emergency responder is involved in an accident giving rise to a lawsuit seeking civil damages. That issue is addressed in section 1104 (e), which provides:
“The foregoing provisions shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons, nor shall such provisions protect the driver from the consequences of his reckless disregard for the safety of others.”
Although we have previously recognized that this provision is not a model of clarity, in Saarinen (84 NY2d 494) we determined that it imposes a heightened “reckless disregard” standard of care applicable to police officers and other responders engaged in emergency operations. We held that
“a police officer’s conduct in pursuing a suspected lawbreaker may not form the basis of civil liability to an injured bystander unless the officer acted in reckless disregard for the safety of others. This standard demands more than a showing of a lack of ‘due care under the circumstances’—the showing typically associated with ordinary negligence claims. It requires evidence that ‘the actor has intentionally done an act of an unreasonable character in disregard of a known or obvious risk that was so great as to make it highly probable that harm would follow’ and has done so with conscious indifference to the outcome” (id. at 501 [citations omitted]).
This statement of the relevant standard was unconditional and encompassed every aspect of a police officer’s “conduct”—we did not suggest that an emergency responder’s actions are to be assessed under the reckless disregard standard only if, at the time of the accident, he or she was engaged in conduct privileged under section 1104 (b). Prior to the Appellate Division decision *233in this case, no court had imposed such a limitation on the scope of section 1104 (e).
Since Saarinen, Vehicle and Traffic Law § 1104 has been understood to impose a two-part test: if the driver was operating an “authorized emergency vehicle” and was involved in an “emergency operation” as those terms are defined in the statutory scheme, the driver was entitled to the qualified immunity afforded by the reckless disregard standard (see e.g. Herod v Mele, 62 AD3d 1269 [4th Dept 2009], lv denied 13 NY3d 717 [2010]; Gonyea v County of Saratoga, 23 AD3d 790 [3d Dept 2005]; Rodriguez v Incorporated Vil. of Freeport, 21 AD3d 1024 [2d Dept 2005]). The majority now adds a third component to the equation, precluding emergency responders from obtaining the benefit of the reckless disregard standard unless—ironically—they violated one of the traffic rules listed in section 1104 (b). Police officers, firefighters or ambulance drivers who manage to obey traffic signals or travel within the speed limit are out of luck if they are involved in an accident. Their conduct will be assessed under the ordinary negligence standard, making it much easier for these “law abiding” emergency responders to be held liable for damages. Does this make sense?
The precise issue presented in this case was not raised by the parties in Saarinen and the police officer whose conduct was under review in that case had apparently exceeded the speed limit, thereby engaging in privileged conduct. But our explanation of the legislative policy underlying the statute—as well as our analysis in that case and others—is antithetical to the approach now taken by the majority. We explained that Vehicle and Traffic Law § 1104
“represents a recognition that the duties of police officers and other emergency personnel often bring them into conflict with the rules and laws that are intended to regulate citizens’ daily conduct and that, consequently, they should be afforded a qualified privilege to disregard those laws where necessary to carry out their important responsibilities. Where the laws in question involve the regulation of vehicular traffic, the exercise of this privilege will inevitably increase the risk of harm to innocent motorists and pedestrians. Indeed, emergency personnel must routinely make conscious choices that will necessarily escalate the over-all risk to the public at large in the service of an immediate, specific law enforcement or public safety goal.
*234“Measuring the ‘reasonableness’ of these choices against the yardstick of the traditional ‘due care under the circumstances’ standard would undermine the evident legislative purpose of Vehicle and Traffic Law § 1104, i.e., affording operators of emergency vehicles the freedom to perform their duties unhampered by the normal rules of the road . . . [T]he possibility of incurring civil liability for what amounts to a mere failure of judgment could deter emergency personnel from acting decisively and taking calculated risks in order to save life or property or to apprehend miscreants” (84 NY2d at 502).
Saarinen’s public policy analysis is inconsistent with the majority’s holding here which apparently requires parsing the specific conduct that a police officer was engaged in during an emergency operation to distinguish privileged acts from non-privileged acts for the purpose of altering the standard of liability depending on which immediate conduct caused the accident. This approach is incompatible with Saarinen’s concern that emergency responders be given appropriate latitude to make the quick decisions that are necessary when responding to police calls and other emergency situations. Under the rule the majority now adopts, police officers are free to make such decisions without fear of reprisal only when the judgment involves running a red light or exceeding the speed limit; if drivers choose instead to adhere to the rules of the road, any accompanying lapse in judgment may give rise to civil liability.
We have never applied different standards of liability to an officer’s conduct depending on whether it did or did not fit within one of the privileges articulated in Vehicle and Traffic Law § 1104 (b). In Saarinen, when the police officer observed a car being driven recklessly, he began to follow the vehicle, activating his siren and emergency lights. When the vehicle failed to pull over, instead speeding away, the officer gave chase, driving above the speed limit in pursuit. During the chase, the suspect’s car crashed into a vehicle operated by a civilian bystander, causing injury. The civilian sued both the suspect and the officer’s municipal employer. After finding that section 1104 (e) imposed a reckless disregard standard, the Court held that the municipality was entitled to summary judgment dismissing the complaint. As is common in section 1104 cases, resolution of whether the officer’s conduct met the reckless disregard standard (i.e., whether there was a question of fact on that score) turned not *235on the so-called privileged conduct—there, speeding—but on other actions taken by the driver. We explained:
“[A]s a matter of law, Officer McGown’s pursuit of [the suspect] did not overstep the limits of the statutory qualified privilege. It is true that McGown exceeded the posted speed limit, but that conduct certainly cannot alone constitute a predicate for liability, since it is expressly privileged under Vehicle and Traffic Law § 1104 (b) (3). The other circumstances on which plaintiff and defendant [suspect] rely—the wet condition of the road, the possibility of other vehicular traffic in the vicinity, the over-all speed of McGown’s vehicle and McGown’s purported delay in calling his headquarters—are similarly unpersuasive, particularly in the context of an inquiry based on the ‘reckless disregard’ standard” (Saarinen, 84 NY2d at 503).
We thus applied the reckless disregard standard to all of the officer’s conduct, including claims that he failed to properly consider the fact that other traffic might be in the area and failed to promptly report the chase to his supervisors (who might have ordered him to desist). We did not analyze the privileged conduct under the heightened standard and then apply another, less stringent standard to conduct not addressed in section 1104 (b).
We followed the same approach in Szczerbiak v Pilat (90 NY2d 553 [1997]), a case similar to this case because it involved an allegation that an accident was caused by an officer momentarily removing his eyes from the roadway. There, while driving his police vehicle in response to a radio call of a fight in progress at a nearby location, a police officer struck and killed a teenager riding a bicycle. Just prior to the collision, the officer had
“accelerated past the drivers in the passing lane, and then pulled into the passing lane himself with the intention of activating his emergency lights and siren. Officer Pilat testified that he did not have his siren on at the time of the impact, and he appears to have struck [the decedent] while glancing down from the road momentarily to turn on his emergency lights and headlights” (id. at 555).
The decedent’s estate sued and, at trial, the trial court issued a directed verdict in favor of the defense at the close of plaintiffs *236case, finding that plaintiffs evidence did not meet the reckless disregard standard as a matter of law. This Court agreed, reasoning:
“It can by no means be said that the risk which Officer Pilat took in accelerating down Dick Road was unreasonable, especially in light of his duty to respond to the report of five males engaged in a melee, or that he had created a great risk of probable harm by driving 800 feet before attempting to engage his emergency lights and siren. When Officer Pilat did glance down from the road to activate his emergency lights, there was no pedestrian traffic in sight and he was several blocks from the next intersection ... At any rate, even if Officer Pilat were negligent in glancing down, this ‘momentary judgement lapse’ does not alone rise to the level of recklessness required of the driver of an emergency vehicle in order for liability to attach” (id. at 557 [citation omitted and emphasis added]).
Although the officer’s act of “glancing down” was not conduct enumerated in Vehicle and Traffic Law § 1104 (b), we nonetheless applied the reckless disregard standard to that conduct in determining whether that act could give rise to liability, concluding that it did not meet the heightened standard of liability as a matter of law. Consistent with the analysis in Szczerbiak, I would hold that Deputy DiDomenico’s similar conduct of glancing down to check the data terminal in his vehicle does not rise to the level of reckless disregard as a matter of law.1 In my view, the majority’s treatment of DiDomenico’s conduct is difficult to square with our analysis in Saarinen and Szczerbiak.
II.
I might be able to overlook these concerns if the majority’s conclusion was compelled by the plain language of the statute. But I find its construction of the statutory language unpersuasive. The majority interprets Vehicle and Traffic Law § 1104 (e) as if it read: “When the driver of an emergency vehicle engages *237in privileged conduct, that driver will be protected from liability unless he or she acts in reckless disregard of the safety of others.” But that is not what section 1104 (e) says. Rather than identifying a set of circumstances when an emergency responder is protected by the reckless disregard standard, the provision does just the opposite. Written in the negative, the subdivision carves out the single situation when an emergency responder is not protected from liability. As we explained in Saarinen, that circumstance is when the driver is operating the vehicle with “reckless disregard for the safety of others.”
I agree with the majority that it is significant that the Legislature began section 1104 (e) with a reference to the “foregoing provisions,” a phrase that clearly refers to the privileges and conditions listed in other subdivisions such as section 1104 (b). The evident intent in beginning section 1104 (e) with a reference to the “foregoing provisions” was to ensure that the creation of the privileges earlier in the statute would not be misinterpreted as precluding an emergency responder from being held accountable when he or she caused an accident while engaged in privileged conduct. If the Legislature had not cross-referenced the other statutory privileges and conditions in section 1104 (e), a case could be made that the privileges were absolute and that a driver was immune from suit whenever engaged in such exempt conduct. In other words, by referencing the “foregoing provisions” in section 1104 (e), the Legislature clarified that, notwithstanding its decision to exempt emergency responders from compliance with certain traffic laws, a driver could be liable for any “consequences” flowing from his or her reckless disregard for the safety of others regardless of whether the driver was or was not engaged in privileged conduct.
Plaintiff argues that an interpretation of section 1104 (e) that permits an emergency responder to receive the benefit of the reckless disregard standard regardless of the nature of his or her conduct renders the privileges articulated in section 1104 (b) superfluous. But this is not true. The privileges prevent police officers, firefighters and ambulance drivers from being prosecuted when they find it necessary to violate certain vehicle and traffic laws during emergency operations. Moreover, the privileges provide a significant benefit for drivers (and the state and municipal entities that are vicariously liable for their conduct) in civil actions. In the typical motor vehicle accident case, the fact that a driver failed to conform to a traffic law—particularly a driver’s disregard of a traffic signal or the speed limit—would *238constitute prima facie evidence of negligence, ensuring that the case would go to the jury and providing strong evidence in plaintiffs favor. Absent the section 1104 (b) privileges, conduct such as running through a red light—frequently found to be reckless when it occurs in other contexts—might be viewed as recklessness per se.
By creating the privileges, the Legislature has precluded a plaintiff from relying solely on the fact that an emergency responder drove through a red light or exceeded the speed limit to establish a prima facie case. Because the statute expressly permits this conduct, a plaintiff must offer additional evidence demonstrating why the emergency responder’s actions rose to the “reckless disregard” standard under the circumstances presented. As noted above, our previous cases reflect that it is often the driver’s “nonprivileged” conduct that is cited to prove the requisite heightened recklessness. There can be no doubt that the section 1104 (b) privileges are an important part of the statutory scheme—but there is no basis to conclude, as the majority has, that an emergency responder’s participation in exempt conduct is a condition precedent to the application of section 1104 (e)’s reckless disregard standard.
III.
Also unpersuasive is the majority’s reliance on legislative history. None of the legislative history cited in the opinion reflects an intent to restrict the applicability of Vehicle and Traffic Law § 1104 (e)’s reckless disregard standard to the conduct specified in the section 1104 (b) privileges. The quoted passages express points about the statute that are not in dispute.2 The legislative history confirms that section 1104 (b) “lists certain privileges *239accorded drivers of authorized emergency vehicles when responding to an emergency call or when in pursuit of an actual or suspected violator of the law” (see 1954 NY Legis Doc No. 36, at 35). And it clarifies
“that the exemptions shall not be construed to relieve a driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons, nor shall the grant of these privileges protect the driver from the consequences of his reckless disregard for the safety of others” (id. at 36-37).
This latter point is precisely why it was necessary for the Legislature to cross-reference the section 1104 (b) privileges in the “reckless disregard” provision. What the legislative history does not say is that the reckless disregard standard was intended to be applicable only when an emergency responder is engaged in privileged conduct.
Nor does the majority’s reference to Vehicle and Traffic Law § 1103 (b), applicable to road workers, lend support to its conclusion. That provision was adopted in 1957 at the same time as section 1104, although the two provisions were originally very different (see L 1957, ch 698). Section 1103 (b) generally exempted vehicles engaged in road work from all rules of the road and it did not include a reckless disregard provision but instead was silent on the standard of care applicable to road workers. In contrast, in its original form, section 1104 permitted emergency responders to violate only specified vehicle and traffic laws, but it adopted a “reckless disregard” standard that provided some measure of protection against civil liability—just as it does today. The legislative history does not reveal why the drafters of these statutes initially took such different approaches to these classes of drivers.
The Legislature later concluded that the liability of road workers should be assessed in the same manner as emergency responders and, in 1974, it added “reckless disregard” language to section 1103 (b) (see L 1974, ch 223).3 We held in Riley v County of Broome (95 NY2d 455 [2000]) that, in the wake of *240this amendment, road workers and emergency responders would now enjoy the same qualified immunity under the heightened “reckless disregard” standard. Reiterating the rationale behind limiting the liability of emergency responders that we had established in Saarinen, we noted that it was “unclear” whether the extension of the reckless disregard standard was “similarly justified” for road workers (id. at 467). Nonetheless, the Court concluded that “the Legislature ha[d] spoken clearly, giving vehicles engaged in road work the benefit of the same lesser standard of care as emergency vehicles” (id. at 468).
Given this observation, it is ironic that, relying in part on the language in Vehicle and Traffic Law § 1103 (b), the majority accepts a view of section 1104 (e) that grants road workers substantially broader protection from civil liability than is enjoyed by emergency responders. Since the majority keys the applicability of the reckless disregard standard to the exercise of privileged conduct, it has now excluded a category of emergency responder conduct from the qualified immunity umbrella. Because road workers are exempt from all of the provisions of the Vehicle and Traffic Law (except DWI and DWAI laws), the end result is that the “reckless disregard” standard will be applied to virtually all accidents involving vehicles engaged in road work but only a subset of accidents involving emergency responders. Nothing in the legislative history of either statute supports such a result.
IV
Finally, I am also troubled by the fact that the majority imposes its new limitation on the scope of the reckless disregard *241standard without explaining how the standard is to he applied or responding in any way to the practical problems presented by its new rule, which are highlighted in the Appellate Division dissent and the briefs submitted by the amici. The questions the majority has chosen not to answer demonstrate the unworkable nature of the new rule. Does the liability standard fluctuate within the course of an emergency route depending on whether, at a particular moment, an officer is speeding or running a red light? Or is the reckless disregard standard triggered with respect to the entire emergency operation once the officer initiates that standard by violating one of the laws cited in section 1104 (b)? Is the jury to parse through the different acts of a driver that might have contributed to the accident, applying the reckless disregard standard to the conduct privileged under section 1104 (b) and the ordinary negligence standard to the remainder? How will the standard be applied when the accident is attributed to multiple causes, some involving privileged acts and some not? The majority doesn’t say.
In this case, for example, the majority finds that Deputy DiDomenico’s conduct must be assessed under the ordinary negligence standard since he took his eyes off the roadway when approaching the intersection and was not speeding or running a red light at the time. But what if DiDomenico had testified at his deposition that the light had been red when he and the plaintiff approached the intersection? Would he then be entitled to have his conduct assessed under the reckless disregard standard on the theory that he was attempting to run a red light when he caused the accident? What if DiDomenico had been driving one mile above the speed limit when he looked up and saw plaintiffs car? Would the jury apply the reckless disregard standard to all of his conduct or only to the speeding component, judging his momentary glance away from the roadway under the ordinary negligence standard?
One thing is certain—the majority’s new rule will engender much confusion as litigants attempt to sort out these issues. It will also lead to an unusual shifting of positions: plaintiffs will now argue that the emergency responder that caused the accident scrupulously adhered to the rules of the road (meaning that liability should be determined under the ordinary negligence standard) while emergency responders will emphasize all the traffic laws they violated on the way to the accident (in an effort to gain the benefit of the reckless disregard standard). Indeed, one could say that the majority’s rule encourages police *242officers, firefighters and ambulance drivers to violate the rules of the road, thus ensuring that their actions will be assessed under the qualified immunity standard in Vehicle and Traffic Law § 1104 (e) in the event they are in an accident (we are all fortunate that the people attracted to jobs of this nature are not likely to be motivated by such self-interest). And it has created a situation where traffic violators are rewarded with greater protection than is available to those who conform to the rules of the road. I am confident that this was not what the Legislature had in mind when it adopted a statute meant to cloak emergency responders with qualified immunity. To this end, perhaps this case will provide the Legislature an opportunity to review the statute to assess whether revision is necessary to clarify its intent.
For all of these reasons, I would reverse the order of the Appellate Division and reinstate Supreme Court’s judgment dismissing plaintiffs complaint.
Chief Judge Lippman and Judges Pigott and Jones concur with Judge Read; Judge Graffeo dissents and votes to reverse in a separate opinion in which Judges Ciparick and Smith concur.
Order affirmed, etc.

. Indeed, in this case, not only does the majority conclude that reversal of the judgment dismissing the complaint was warranted but it also upholds the grant of partial summary judgment in favor of plaintiff. But DiDomenico’s momentary glance down at his data terminal—an action that, at worst, would amount to nothing more than a lapse in judgment under Saarinen and Szczerbiak insufficient to withstand a motion for summary judgment—has been transformed into a basis for driver liability as a matter of law.


. The same is true of the quotations from Saarinen cited in the majority opinion (see majority op at 229). In Saarinen, the Court observed that section 1104 “qualifiedly exempts [drivers of emergency vehicles] from certain traffic laws when they are ‘involved in an emergency operation’ ” (84 NY2d at 497). This is an accurate observation about section 1104 (b) over which there is no controversy. The Saarinen Court further noted that section 1104 (e) “precludes the imposition of liability for otherwise privileged conduct except where the conduct rises to the level of recklessness” (id.). Again, we all agree that an emergency responder can be held liable under the reckless disregard standard even when he or she engages in privileged conduct. As the majority explains, the issue raised here was not presented in Saarinen so the Court never had the opportunity to address the crux of our disagreement—whether an emergency responder must engage in privileged conduct in order to gain the benefit of the heightened “reckless disregard” standard. But nothing in our Saarinen decision undermines my conclusion that qualified immunity is *239not contingent on exercise of one of the section 1104 (b) privileges—and much of the analysis in that case supports it.


. As the majority notes, section 1103 (b) was also amended in 1987 to clarify that road workers are not exempt from compliance with DWI and DWAI laws and may be prosecuted criminally for such violations (see L 1987, ch 528). It was obviously unnecessary to similarly amend section 1104 since *240that statute never exempted emergency responders from compliance with this category of laws. Based on the amendment to section 1103 (b), the majority extrapolates that emergency responders who engaged in such conduct would be subject to civil liability under an ordinary negligence standard (see majority op at 226 n 6). It is clear from the legislative history, however, that the amendment to section 1103 (b) was intended to facilitate criminal prosecution of road workers that violated DWI laws; there’s no indication that it was meant to address the civil liability of intoxicated road workers—much less the civil liability of emergency responders. This amendment to another statute lends no support to the majority’s claim that emergency responders should be subject to an ordinary negligence standard unless they are engaged in privileged conduct. Moreover, I think it likely that a plaintiff who proved that an emergency responder violated DWI or DWAI laws would have little difficulty establishing liability under the section 1104 (e) reckless disregard standard as few courses of conduct more clearly evince a conscious disregard for the safety of others than operating an emergency vehicle in an impaired or intoxicated condition.